DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/23/22.  Regarding the amendment, claims 1-20 are present for examination.
The amended specification is accepted and recorded in file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1-11, the record of prior art by itself or in combination with other references does not show a hybrid rotary sensor assembly, comprising:
a sensor unit (300) configured to rotate about an axis; and 
a motor unit (400-500) operatively coupled to the sensor unit (300), the motor unit including a ferrous stator (500) and a rotor (400), the rotor (400) encircling the stator (500) and being configured to rotate about the axis, the stator (500) having a central opening (504) aligned along the axis and a plurality of teeth (506) arranged along an exterior edge opposite the central opening (504); 
wherein each of the teeth (506) has wire (514) wound therealong, a first side of the stator includes a rotary transformer coil (700) disposed thereon, and a radio frequency (RF) communication element (702) is disposed on the stator (500) adjacent to the central opening (504); and
wherein the motor unit (400-500) is configured to rotate the sensor unit (300) about the axis and the RF communication element (702) is configured to transmit or receive RF signals used for data communication by the sensor unit (300).

    PNG
    media_image1.png
    345
    596
    media_image1.png
    Greyscale

Regarding claim 11-18, the record of prior art by itself or in combination with other references does not show a combination motor and rotary assembly configured to provide power, torque and data to a rotatable sensor unit, the assembly comprising: 
a magnetic stator (500) having a central opening (504) arranged perpendicular to an axis of rotation for the rotatable sensor component (300), a plurality of teeth (506) arranged along an exterior edge opposite the central opening (504), and a receptacle region disposed on a first side of the stator (500) between the central opening (504) the plurality of teeth (506); and 
a rotor (400) encircling the stator (500) and being configured to rotate about the axis relative to the stator (500); 
wherein each of the teeth (506) has wire (514) wound therealong, the first side of the stator (500) includes a rotary transformer coil (700) disposed in the receptacle region, and a radio frequency (RF) communication element (702) is disposed on the stator (500) adjacent to the central opening (504); and 
wherein the assembly is configured to rotate the sensor unit (300) about the axis, the transformer coil (700) is configured to provide power to the sensor unit (300), and the RF communication element (702) is configured to transmit or receive RF signals used for data communication by the sensor unit (300).
Regarding claim 19-20, the record of prior art by itself or in combination with other references does not show a method of fabricating an assembly, the method comprising: 
forming a unitary stator (500) and transformer (700) structure from a ferromagnetic material, the unitary structure having a central opening (504), a plurality of teeth (506) arranged along an exterior edge opposite the central opening (504), and a receptacle region disposed on a first side of the structure between the central opening (504) and the plurality of teeth (506); 
applying a set of bobbin (510, 512) assemblies to at least one set of the plurality of teeth (506), each of the teeth (506) in the at least one set receiving one of the set of bobbin assemblies (510, 512), each bobbin assembly including wiring (514) wound around a given tooth and an insulating material disposed between the wiring and the given tooth; 
disposing a transformer (700) in the receptacle region, the transformer comprising wiring being wound to encircle the central opening (504), the transformer configured to supply power to a rotatable electronic circuit; and 
disposing a communication link component (702) adjacent to the central opening (504), the communication link (702) being configured to transmit or receive RF signals used for data communication with the rotatable electronic circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834